Citation Nr: 0717268	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2006, the veteran and his wife testified at a 
videoconference hearing before a Member of the Board.  In 
February 2006, the Board remanded the case to the RO for 
further development.  The requested action has been completed 
and the case has been returned to the Board for further 
appellate consideration.  

In March 2007, the veteran was informed that the Veterans Law 
Judge who conducted the hearing in January 2006 was no longer 
employed by the Board.  In April 2007, the veteran declined 
the offer for another hearing.


FINDING OF FACT

Bipolar disorder was not manifest during service or within 
one year of discharge, and is unrelated to the veteran's 
service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub.  L.  No.  
107-330, § 401, 116 Stat.  2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall .  .  .  take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in March 2003 prior to the initial adjudication of his 
claim.  Due to insufficiencies in this notice, additional 
VCAA notice letters were provided to the veteran in September 
2003 and April 2006.  The April 2006 letter along with an 
additional letter furnished to the veteran in September 2006 
included notice with respect to the evidence necessary to 
establish a disability rating for the veteran's claimed 
service-connected disabilities and notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  See Dingess, supra.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations.  Available service records and 
pertinent VA and private medical records have been obtained.  
In this regard, the Board notes that the veteran has alleged 
in-service psychiatric treatment at Wilford Hall Medical 
Center, Lackland Air Force Base, Texas.  Records of this 
alleged treatment are not associated with the claims folder.  
In an effort to assist the veteran in the development of his 
claim, VA attempted to get treatment records directly from 
the medical facility.  In response to VA's request, 
additional medical records from Wilford Hall were forwarded 
to VA in June 2006.  These records consisted of copies of 
clinical records that were already associated with the claims 
folder.  There is no indication that any available records 
that were not forwarded to VA.  Accordingly, the Board 
concludes that VA satisfied its duty to assist the veteran by 
attempting to obtain pertinent treatment records from Wilford 
Hall Medical Center.  In light of the response from the 
medical facility and the availability of the veteran's 
service medical records, the Board concludes that further 
efforts to obtain the alleged treatment records would be 
futile.  

The veteran has not identified any additional outstanding 
evidence that could be obtained to substantiate the claims 
decided herein.  The Board is also unaware of any such 
evidence.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

The veteran's service medical records are silent for any 
complaint, treatment, or diagnosis of bipolar disorder or any 
other psychiatric disability.  However, treatment records 
dated in February 1971, December 1972, November 1973, August 
1974, November 1974, May 1975, September 1975, October 1975, 
January 1976, 
February 1976, March 1976, and October 1976 each include a 
"PULHES" profile of 1 under the S category.  

Service personnel records show that the veteran's commanding 
officers declined recommending him for promotion from 
Sergeant to Staff Sergeant in January 1975.  Later action in 
June 1976 terminated his appointment as a Noncommissioned 
Officer (NCO).  At that time, he was reduced in rank from 
Sergeant to Senior Airman.  The reason stated for this action 
was the veteran's substandard duty performance and failure to 
assume the responsibilities of a NCO. 

An October 1976 performance report notes that the veteran had 
not fully exercised his potential and demonstrated an 
unwillingness to progress.  He was tardy and repeatedly away 
from his duty section without permission.  All counseling had 
been disregarded by the veteran and no improvement was noted.  
The veteran had expressed a desire to leave the Air Force.  
As noted on his DD 214, he separated from active duty as an 
Airman First Class with a date of rank of October 1976.  


Prior to his discharge from active duty, the veteran signed a 
statement in December 1976 indicating that he did not desire 
a medical examination in conjunction with his scheduled 
separation.  

Post service VA treatment records show that the veteran was 
placed on antidepressants for a month in 1997.  He received 
subsequent VA mental health treatment in June 2000 after 
presenting with marital concerns.  The veteran reported 
symptoms such as irritability and temper outburst that 
occurred only in the context of marital conflicts.  It was 
recommended that the veteran hold off on psychiatric 
medication and focus on counseling.  The veteran continued 
with psychiatric counseling.  In October 2002, the veteran 
was diagnosed with bipolar disorder and continued on Lithium.  

In his February 2003 claim for service connection, the 
veteran reported that his military service was initially 
normal.  However, he reported that something unexplainable 
happened to him.  He reported long bouts of depression, 
attitude dysfunctions, and marital problems.  He reported 
that he "got busted twice" and was ordered to see a 
psychiatrist.  The veteran stated that he did not want to 
leave military and felt that the Air Force should have helped 
him.  He was told that certain people just don't belong in 
the Air Force and he was subsequently discharged.  The 
veteran reported that his first post service psychiatric 
treatment was in 1998 at the Tuscon, VA Medical Center 
(VAMC).  

In support of his claim, the veteran submitted two lay 
statements from family members in August 2003.  His brother 
reported that the veteran told him "some time around 1975" 
that the Air Force was forcing him to see a psychiatrist.  
The veteran was reportedly incredulous at that referral.  The 
veteran's mother recalled that the veteran had informed her 
near the end of his enlistment that it had been recommended 
that he see a psychiatrist prior to his discharge.  

At his January 2006 hearing before the Board, the veteran 
reported that he received psychiatric treatment at Wilford 
Hall Medical Center from June to December 1974 for clinical 
depression.  According to the veteran, he was placed in a 
mandatory program due to his past job performance.  He 
received biweekly counseling from a Master Sergeant for six 
months.  He reported continued problems after service, but 
did not receive any treatment prior to 1998.  He stated that 
he did not seek treatment earlier as he was in denial.  When 
asked about declining a discharge examination, the veteran 
initially denied having refused the examination.  When 
informed by his representative that his service personnel 
record indicates that he turned down a physical, the veteran 
replied that he did not know what he signing.  The veteran's 
wife testified that the veteran told her about his problems 
in service; however, she acknowledged that she did not know 
him them.  

Pursuant to the Board's prior Remand, the RO requested the 
veteran's clinical records from Wilford Hall Medical Center 
coving the period from June 1974 through December 1974.  In 
response, clinical records dated from 1973 to 1976 were found 
and associated with claims folder.  These records are 
duplicative of records contained in the veteran's service 
medical records previously associated with the claims file.  

The Board also received clinical records dated from 1998 
through April 2006 documenting treatment for various 
conditions including bipolar disorder.  

The veteran was afforded a VA compensation and pension 
examination in September 2006.  The examiner reviewed the 
veteran's claims folder and VA medical records in conjunction 
with the examination.  The examiner observed that the veteran 
was first diagnosed with bipolar disorder in November 2002, 
but opined that it was at more likely than not that the 
veteran's current bipolar disorder was first diagnosed as 
clinical depression while in the military.  The examiner 
acknowledged that the report of any mental health treatment 
in service was only verified by the veteran's report.  If the 
veteran were diagnosed with depression while in the military, 
then oftentimes a diagnosis of bipolar disorder would be made 
later if other symptoms appear.   The examiner noted that the 
veteran stated that he experienced difficulties with 
agitation and quick temper during his treatment in the 
military.  This could have been a sign of manic or hypomanic 
difficulties as well as depression.  

The examiner also opined that it was more likely than not the 
veteran's difficulties with depression and bipolar symptoms 
existed immediately following his discharge from service.   
The examiner was "quite confident" that the veteran's 
current diagnosis of bipolar disorder was related to 
psychosis that he reported having during his active service.  


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In addition to the above, the pertinent laws and regulations 
provide that psychoses will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2005).

The military physical profile serial (known as PULHES) 
classifies the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service).  
The "P" stands for "physical capacity or stamina;" the 
"U" indicates "upper extremities; "the "L" is indicative 
of the "lower extremities; "the "H" reflects the state of 
the "hearing and ear; "the "E" is indicative of the eyes; 
and the "S" stands for psychiatric condition.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).    


Analysis

The veteran has appealed the denial of service connection for 
bipolar disorder.  He does not assert that the claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. § 
1154(b) is not for application.

Throughout the course of the appeal, the veteran has asserted 
that his currently diagnosed bipolar disorder originated 
during his active military service.  Upon careful review of 
the evidence in this case, the Board has determined that 
service connection for bipolar disorder is not warranted.  

While the veteran alleges that he received psychiatric 
treatment from June through December 1974 at Wilford Hall 
Medical Center, and his mother and brother reported that they 
had told him that he had seen a psychiatrist during service, 
his service medical records are silent for such treatment.  
In response to a request for pertinent treatment records 
during service, the service department forwarded copies of 
clinical records from Wilford Hall Medical Center.  These 
records, while showing treatment during the period from June 
to December 1974 for other complaints, do not reference any 
psychiatric complaints, treatment, or diagnoses.  On the 
contrary, in August 1974 and November 1974, a "1" was 
recorded in the "S" category of the "PULHES" profile.  
These findings are indicative of a high level of psychiatric 
fitness.  See Odiorne.  This high level of psychiatric 
fitness is also recorded in treatment records in 1971, 1972, 
1973, 1975, and 1976.

The Board acknowledges the veteran's service personnel record 
show several rank reductions and deterioration in his work 
performance.  However, there is no evidence that his decrease 
in work performance was due to a bipolar disorder.  Rather, 
these actions were due to his failure to fully exercise his 
potential and his unwillingness to progress.  While it is 
documented that he was tardy and absent from his duty 
station, there is no indication in either his service medical 
or service personnel records that his substandard performance 
resulted from a psychiatric disability.  On the contrary, as 
noted above, the only objective evidence of the veteran's 
psychiatric condition is contained in the various PULHES 
profiles that establish a high level of psychiatric 
functioning.  

The Board also acknowledges the statements from his brother 
and mother observing that he told them of psychiatric 
treatment during service.  However, these statements, which 
were made over 25 years after his separation from active 
duty, are not supported by contemporaneous service records.  
Neither the veteran's service personnel nor service medical 
records show that he received psychiatric treatment or was 
complained of psychiatric problems.  The Board places more 
probative value on the contemporaneous service medical 
records showing a high level of psychiatric fitness than the 
current statements from his family members reporting that the 
veteran had reported psychiatric treatment in service.  

Despite the veteran's contentions, the first indication of 
treatment for psychiatric symptoms is noted in post service 
medical record documenting that the veteran was prescribed 
antidepressants in 1997.  Similarly, the first documented 
diagnosis of a bipolar disorder was rendered in 2002 over 25 
years after his separation from service.  

The Board acknowledges the September 2006 VA examination 
report that contains an opinion that the veteran's bipolar 
disorder was more likely than not related to the veteran's 
diagnosis of clinical depression while in the Air Force.  
However, this opinion is based upon the veteran's report of 
being diagnosed with depression during service.  While the 
examiner was "quite confident" in the relationship between 
a current disability and service, the examiner specifically 
noted that the report of any mental health treatment during 
service was only verified by the veteran's report.  As noted 
above, this history is not supported by the veteran's service 
medical records that do not document such treatment (and the 
Board finds the veteran's report to be not credible as 
discussed below).  The Board notes that VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  The examiner 
acknowledged that the first documented diagnosis of a bipolar 
disorder was rendered in November 2002.   

The Board has been presented with positive and negative 
evidence in this case.  Although psychiatric abnormality is 
alleged during service, the Board finds that the veteran is 
an unreliable historian.  His assertion that he received in-
service psychiatric treatment is not credible in light of the 
high level of psychiatric fitness recorded in his service 
medical records.  The more probative evidence establishes 
that there was a remote post-service onset of the bipolar 
disorder.  Although the VA examiner is competent to render an 
opinion and the veteran is competent to report symptoms, the 
Board finds that the medical opinion, based on an unreliable, 
unsubstantiated history, is unreliable and unconvincing.  
Furthermore, the veteran's own self reporting is not credible 
and is not supported by the contemporaneous service records.  

The Board also finds that any assertion of continuity of 
symptomatology since service is not credible and not 
supportable.  See 38 C.F.R. 3.303.  The Board accepts that 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  However, in a merits context, 
the lack of evidence of treatment may bear on the credibility 
of an appellant's assertions.  Savage v. Gober, 10 Vet.App. 
488 (1997).  It further stands that a psychosis was not 
manifest to a compensable degree within one year of 
separation from service 38 U.S.C. §§ 1101, 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  The first documented 
evidence of psychiatric symptoms was recorded decades 
following the veteran's separation from active duty.  The VA 
examiner's opinion that the veteran's current disability 
began during service or within one year following service is 
based upon a history that is unreliable, unsubstantiated and 
conflicts with the veteran's service records.  

The preponderance of the evidence shows that the veteran's 
current bipolar disorder is not related to his period of 
service and was not manifested to a compensable degree within 
one year following his separation from active duty.  
Therefore, service connection is not warranted.


ORDER

Entitlement to service connection for bipolar disorder is 
denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


